DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A: Figures 1-10 in the reply filed on 07/01/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for supporting plant growth” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan (US 20170105372 A1).
Regarding claim 1, Bryan discloses a vertical plant cultivation system for growing in an indoor environment (Figures 1-4), said apparatus comprising: 
(a) a set of hollow planting modules having a plurality of plant site holes to receive porous plant grow mediums (Figure 4, Para [0053]; modules 78 and 80 with planting ports 46); 
(b) a reservoir for holding fluid (Figures 1-4, Para [0034]; reservoir 12); 
(c) a submersible water pump and supply tubing (Figure 3, Para [0048]; pump 64 and hose 66 leading into conduit 54 of the planting column); 
(d) means for supporting plant growth through a circulating nutrient soluble water system whereby fluid is transported from the water reservoir through a centered supply line and dispersed down to the plant site holes (Figures 3, Paras [0047]-[0048]; solution pumped up from reservoir 12 by pump 64 through central conduit 54 and dispersed down to plants).
Regarding claim 2, Bryan further discloses wherein said modules comprise dual symmetrical plant site holes, a centered embossed top with drain holes, a central hole to engage the water distribution (Figure 3; dual planting ports, dispersion holes 60, and central conduit 54).
Regarding claim 3, Bryan further discloses wherein the module of the plant cultivation system comprises plant access holes angled to access light and provide fluid to porous plant grow mediums (Figures 1-4; planting ports 46 angled).
Regarding claim 4, Bryan further discloses wherein the embossed top comprises symmetrical holes cut and centered above the plant site holes to transport water directly to that grow medium (Figure 3, Para [0047]; symmetric dispersion holes 60 centered above planting ports).
Regarding claim 5, Bryan further discloses wherein the drain holes will direct water to reach grow medium reducing the sound of fluid splashing (Para [0047]; dispersion holes 60 facilitate dispersing water to grow medium).
Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fyvolent et al. (US 10757877 B2).
Regarding claim 11, Fyvolent discloses a plant cultivation system for growing in an indoor environment (Figures 1-7), said apparatus comprising: 
(a) a hydroponic gardening tower with symmetrical sides of plant site holes (Figures 1-3, Col. 32-52; grow tower 60 with planting units 62); 
(b) a surface-mountable apparatus (Figures 1 and 6, Col. 4 line 56 – Col. 5 line 12; grow tower 60 mounted to suspension frame 10); 12 
(c) a pair of grow lights (Figures 2-4, Col. 5 lines 42-52; lighting sources 42); 
(d) a pair of grow lighting panels (Col. 5 lines 42-52; panels 41).
Regarding claim 12, Fyvolent further discloses wherein said pair of identical light panels comprise of at least one flange to rotate on the surface-mountable apparatus (Figure 7, Col. 6 lines 1-8; panels 41 can rotate).
Regarding claim 13, Fyvolent further discloses wherein said light panels comprise convex front faces (Figures 1-3; panels 41 convex).
Regarding claim 14, Fyvolent further discloses wherein the grow lighting panels cover the front elevation of the hydroponic gardening tower (Figures 1-2; panels 41 cover elevation of grow tower 60).
Regarding claim 15, Fyvolent further discloses wherein the interior concave space utilizes vertical lighting (Figures 1-3; light shines into interior concave space).
Regarding claim 16, Fyvolent further discloses wherein the concave shape reflects the light between wall-mountable base and the interior surface of the light panel (Figure 1-3; light shines inwards to interior space between suspension frame 10 and panels 41).
Regarding claim 17, Fyvolent further discloses wherein the interior concave shape focuses light towards plants in proximity to the mounted surface (Figure 1-3; light shines inwards to interior space to grow tower 60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (US 20170265408 A1) in view of MacKenzie (US 10517229 B2).
Regarding claim 6, McGowan discloses a plant cultivation system for growing in an indoor environment (Figure 1), said apparatus comprising: 
(a) a hydroponic gardening tower with symmetrical sides of plant access site holes (Figure 1, Para [0051]; core 110 with plant holes 160); 
(b) an artificial grow lighting application (Figure 1, Para [0051]; light strip 150). 
McGowan does not teach a surface-mountable apparatus for hanging on a vertical surface.
MacKenzie teaches a wall mountable vertical growing system comprising a surface-mountable apparatus for hanging on a vertical surface (Figure 3, Col. 2 lines 44-67; mounting structure 30).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant cultivation system of McGowan with the mounting apparatus of MacKenzie in order free up more floor space in an area by mounting the growing apparatus to the wall.
Regarding claim 7, the modified reference teaches the limitations of claim 6 and further MacKenzie teaches wherein said mounting apparatus comprises a large vertical surface face parallel to the planting column (Figures 3, Col. 2 lines 44-67; vertically extending members 31), rear holes for mounting to a vertical surface (mechanical fasteners such as screws 33 used therefore inherently meaning there are holes for the screws to be received), an interior housing for electrical connections between the surface mountable apparatus and the mounting surface and dual horizontal support surfaces (Figure 3, Col. 3 lines 18-23; space 47 therebetween that could be for electrical connections, Col. 2 lines 44-67; horizontally extending mounting members 29).
Regarding claim 8, the modified reference teaches the limitations of claim 7 and further MacKenzie teaches wherein the vertical surface face provides a barrier between the planting column, the electrical connections and the mountable surface (Figure 3, Col. 3 lines 18-23; space 47 therebetween that could be for electrical connections).
Regarding claim 9, the modified reference teaches the limitations of claim 7 and further MacKenzie teaches wherein said dual horizontal supports secure the planting column (Figure 3, Col. 2 lines 44-67; horizontally extending mounting members 29).
Regarding claim 10, McGowan as modified above teaches wherein said two perpendicular supports secures the lighting application (Figure 1, Para [0051]; capping arm 130 and base 100).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 5440836 A), Hendrick (US 20190166778 A1), Bryan (US 20060032128 A1), Baker (US 20110258925 A1), Irwin (US 11172621 B2), Nagels (US 20140290137 A1), and (US 20200093082 A1). The references listed relate to vertical growing systems and surface mountable growing systems which are directly related to the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                  

/MONICA L PERRY/Primary Examiner, Art Unit 3644